ON PETITION FOR REHEARING

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6700



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFFREY TATE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-97-38-H, CA-99-437-5-H)


Submitted:   May 24, 2001                  Decided:   June 11, 2001


Before MURNAGHAN,* WILKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Tate, Appellant Pro Se. Robert Edward Skiver, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.



     *
       Judge Murnaghan was assigned to the panel in this case but
died prior to the time the decision was filed. The decision is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)
(1994).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jeffrey Tate seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court. See United States v. Tate, Nos. CR-97-38-H;

CA-99-437-5-H (E.D.N.C. Apr. 14, 2000).*     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court, and argument would not

aid the decisional process.



                                                          DISMISSED




     *
       We previously granted Tate’s petition for rehearing and
placed his appeal in abeyance for United States v. Jones, No. 00-
7249. We recently held, however, in United States v. Sanders, 247
F.3d 139 (4th Cir. 2001), that the new rule announced in Apprendi
v. New Jersey, 530 U.S. 466 (2000), is not retroactively applicable
to cases on collateral review. Accordingly, the Apprendi claim
Tate asserted for the first time in his letter pursuant to Fed. R.
App. P. 28(j) is not cognizable. We therefore remove this appeal
from abeyance because we conclude Sanders is dispositive of Tate’s
Apprendi claim.


                                  2